DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 1/ claims 1-10, 12, and 14 are pending
2/ claims 1, 9-10, 12 and 14 are independent
3/ Previous IDS filed 05/11/2021 has been considered
4/ application claims foreign priority data of 0522/2020

Response to Arguments
Applicant’s arguments, filed 04/25/2022, with respect to the rejection(s) of independent claims under the combination of prior arts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kashioka (US pg. no. 20060265242), further in view of Nishida (US pg. no. 20190306371).
-The previous prior arts are not being relied up on for this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashioka (US pg. no. 20060265242), further in view of Nishida (US pg. no. 20190306371).
Regarding claims 1, Kashioka discloses an image processing apparatus (fig. 1, 20 MFP (image processing apparatus)) communicable with a server storing at least one requirement (fig. 1, discloses server 30 storing information).
the image processing apparatus (fig. 2, MFP) comprising: )
a display that displays a screen for inputting information to be included in the requirement (fig. 2, 206 operation panel; [0045] discloses an operation panel 206 includes various switches and buttons and a touch panel (a transparent pressure-sensitive coordinate input device and liquid crystal display (screen)), and functions as a user interface);
a user interface through which the information is input([0045] discloses an operation panel 206 includes various switches and buttons and a touch panel (a transparent pressure-sensitive coordinate input device and liquid crystal display (screen)), and functions as a user interface);
 a scanner that scans a document to generate image data ([0045] discloses a scanner unit 207 has at least a function of reading a document image as a color image; [0053] Subsequently, in step S107, the CPU 201 sets the scanner unit 207 in accordance with the scan information acquired in step S102, and performs main scan) ; and 
a network interface (fig. 2, 210 network interface) that transmits a request for causing the server to store the requirement based on the input information and the generated image data ([0054] In step S108, the CPU 201 transmits the scan data obtained in step S107 (generated image) to that folder in the file server 30, which is designated by the user (input information), so that the data is stored in the folder.).
But, Kashioka does not explicitly disclose:
wherein the screen is displayed based on data transmitted from the server; 
However, in the same field of endeavor Nishida discloses wherein the screen is displayed based on data transmitted from the server ([0110-0101] discloses the screen change requesting unit 801 of each device management server 220 transmits the login screen change request (data transmitted)  to the MFP 31 managed by the device management server 220 (step S107). [0111] When the login screen change request is received (data transmitted), the display control unit 912 of each MFP 31 changes the display content of the login screen in accordance with the change request (based on) (step S108). Specifically, at this time, the display control unit 912 changes the display content of the login screen so as to display (displaying) a predetermined warning (a warning indicating information; fig. 1, user input through 21 and scanned data is sent to server 30 for storage).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Kashioka with Nishida. The modification would allow managing image forming apparatuses from central management server to effectively monitor attributes associated with the apparatus to enable effective printing services.
Regarding claim 4. The combination discloses image processing apparatus according to claim 1.
Kashaogi discloses further comprising a storage that stores a setting for scanning the document by the scanner (the main scan setting information is stored in the marker, the flow advances to step S1022, and the CPU 201 acquires this main scan setting information, temporarily saves the information in the HDD 204, and also stores the information in the RAM 203).  
Regarding claim 5. The combination discloses image  processing apparatus according to claim 1.
Kashaogi further discloses, wherein the displayed screen is for inputting the information to be included in the at least one requirement already stored in the server  ( [0052] and [0054] discloses the CPU 201 displays a folder configuration (secured for each user) acquired from the file server 30 (originally stored requirement) on the display panel 206 (screen) of the MFP device 20, and the user designates (user input) a storage location of the scan data. [0054] In step S108, the CPU 201 transmits the scan data obtained in step S107 to that folder in the file server 30, which is designated by the user, so that the data is stored in the folder)
Regarding claim 6. The  combination discloses image processing apparatus according to claim 1.
Kashaogi discloses, wherein the network interface transmits another request for causing the server to store new image data for the requirement ([0054] In step S108, the CPU 201 transmits the scan data obtained in step S107 to that folder in the file server 30, which is designated by the user, so that the data is stored in the folder).
Regarding claim 9. Kashioka discloses a system (fig. 1, system of devices) including: 
a server storing at least one requirement  (fig. 1, server 30 storing information  (requirement) received from MFP 20)comprising: 
a display that displays a screen for inputting information to be included in the requirement (fig. 2, 206 operation panel; [0045] discloses an operation panel 206 includes various switches and buttons and a touch panel (a transparent pressure-sensitive coordinate input device and liquid crystal display (screen)), and functions as a user interface; [0052] and [0054] discloses the CPU 201 displays a folder configuration (secured for each user) acquired from the file server 30 (originally stored requirement) on the display panel 206 (screen) of the MFP device 20, and the user designates (user input) a storage location of the scan data. [0054] In step S108, the CPU 201 transmits the scan data obtained in step S107 to that folder in the file server 30, which is designated by the user, so that the data is stored in the folder);
a user interface through which the information is input ([0045] discloses an operation panel 206 includes various switches and buttons and a touch panel (a transparent pressure-sensitive coordinate input device and liquid crystal display (screen)), and functions as a user interface);

a scanner that scans a document to generate image data([0045] discloses a scanner unit 207 has at least a function of reading a document image as a color image; [0053] Subsequently, in step S107, the CPU 201 sets the scanner unit 207 in accordance with the scan information acquired in step S102, and performs main scan); and 
a network interface (fig. 2, 210 network interface) that transmits a request for causing the server to store the requirement based on the input information and the generated image data the server store the requirement based on the transmitted  ([0054] In step S108, the CPU 201 transmits the scan data obtained in step S107 (generated image) to that folder in the file server 30, which is designated by the user (input information), so that the data is stored in the folder).
But, Kashioka does not explicitly disclose:
wherein the screen is displayed based on data transmitted from the server; 
However, in the same field of endeavor Nishida discloses wherein the screen is displayed based on data transmitted from the server ([0110-0101] discloses the screen change requesting unit 801 of each device management server 220 transmits the login screen change request (data transmitted)  to the MFP 31 managed by the device management server 220 (step S107). [0111] When the login screen change request is received (data transmitted), the display control unit 912 of each MFP 31 changes the display content of the login screen in accordance with the change request (based on) (step S108). Specifically, at this time, the display control unit 912 changes the display content of the login screen so as to display (displaying) a predetermined warning (a warning indicating information; fig. 1, user input through 21 and scanned data is sent to server 30 for storage).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Kashioka with Nishida. The modification would allow managing image forming apparatuses from central management server to effectively monitor attributes associated with the apparatus to enable effective printing services.
Regarding claim 10. Kashaogi discloses  a method of controlling an image processing apparatus (fig. 1, 20 MFP) communicable with a server storing at least one requirement (fig. 1, 30 server), the image processing apparatus comprising:
 a display (fig. 2 operation panel 206), 
a user interface (fig. 2, operation panel 206), 
a scanner (fig. 2, 207 scanner unit), and 
a network interface (fig. 2, network interface), the method comprising: 
All other limitations of claim 10 are similar with the limitations of claim 9 above. Claim 10 is rejected on the analysis of claim 9 above.
Regarding claim 12. Kashaogi discloses a  non-transitory computer-readable storage medium storing a program executable by a computer to execute a method of controlling an processing apparatus communicable with a server storing at least one requirement, the image processing apparatus comprising:	 All other limitations of claim 12 are similar with the limitations of claim 9. Claim 12 is rejected on the analysis of claim 9 above.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kashioka (US pg. no. 20060265242), and Nishida (US pg. no. 20190306371), further in view of Yoshida (JP 2016135603 A).
Regarding claim 2. The combination discloses image processing apparatus according to claim 1.
But, the combination does not explicitly disclose:
 wherein the information includes expiration date of the requirement 
However, in the same field of endeavor, Yoshida discloses wherein the information includes expiration date of the requirement([0032] The job management unit 22 associates a print job ID assigned to the received print job with job attribute information (job name, print data attribute, input user ID, expiration date, input time, etc.).).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Guerin. The modification would allow effectively monitoring and managing access time limit to the system by managing the time limit where the access is permitted.
Regarding claim 3. The combination discloses image processing apparatus according to claim 1.
But, the combination does not explicitly disclose:
 wherein the information includes information on a person in charge about the requirement.
However, in the same field of endeavor Yoshida discloses  wherein the information includes information on a person in charge about the requirement ([0032] The job management unit 22 associates a print job ID assigned to the received print job with job attribute information (job name, print data attribute, input user ID, expiration date, input time, etc.). create. Further, the job management unit 22 associates, for example, the assigned print job ID with the user ID (input user ID user in charge about requirements)) of the user who has input the print job, the authority ID of the user, and the priority designated by the user. Create a user job related table).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Yoshida. The modification would allow setting different attributes of tickets created for image work for effectively managing execution of print tickets.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kashioka (US pg. no. 20060265242), and Nishida (US pg. no. 20190306371), further in view of Shibata (JP 2018013952 A).
Regarding claim 7. The combination discloses image processing apparatus according to claim 1.
But, the combination does not explicitly disclose:
 wherein the stored requirement is displayed by an external apparatus.
 However, in the same field of endeavor, Shibata discloses wherein the stored requirement is displayed by an external apparatus ([0032] If the status of the execution of the transmitted print job is received by the mobile terminal device 31, the display control unit 39 controls to display the status information of the execution of the print job on the touch panel 35). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Shibata. The modification would allow monitoring image forming apparatus from an external device to enable flexibly and remotely monitor the apparatus for effective printing system.
Regarding claim 8. The combination discloses the image processing apparatus according to claim 7.
Shibata discloses wherein the external apparatus displays a degree of processing about the requirement ([0032-0033] discloses If the status of the execution of the transmitted print job is received by the mobile terminal device 31, the display control unit 39 controls to display the status information of the execution of the print job on the touch panel 35.[0033] FIG. 7 is a diagram showing an example of the touch panel 35 on which status information on job execution is displayed. Referring to FIG. 7, on touch panel 35, progress status of a print job in MFP 11 a is displayed as job execution status information 43. Specifically, on the touch panel 35, as the status information 43, there are display of "MFP 02", display of "Manufacturer: BBB", and display of progress of printing of "Print 80%" that corresponds to degree of processing).




Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosuda (JP 2018183947A), further in view of Nishida (US pg. no. 20190306371).
Regarding claim 14. Kosuda discloses an image processing apparatus ([0038] MFP 10) communicable with a server ([0041] server device 50) storing at least one ticket  ([0041] Next, the network communication unit 11 of the multifunction peripheral device 10 transmits the registration information INF 2 to the server device 50, and requests registration of the printer (ticket) by using the "register printer" service of the HTTP service 52 (step S 104 ));
the image processing apparatus ([0038] discloses the multifunction peripheral device 10) comprising: 
a display that displays a screen for inputting information to be included in the ticket ([0038] First, the multifunction peripheral device 10 acquires account information of the user U 40 (step S101). Specifically, the display unit 13 of the multifunction peripheral device 10, for example, displays a screen shown in FIG. 4 based on an instruction from the control unit 19 and urges the user U 40 to input an account name and a password . The user U 40 inputs the account name ("mobile 40@cloudprint.com") of the user U 40 and the password by operating the operation unit 12).
a user interface through which the information is input ([0038] discloses peripheral device 10, for example, displays a screen shown in FIG. 4 based on an instruction from the control unit 19 and urges the user U 40 to input an account name and a password . The user U 40 inputs the account name ("mobile 40@cloudprint.com") of the user U 40 and the password by operating the operation unit 12 (user interface)); 



a network interface that transmits a request for causing the server to store the ticket based on the input information and the generated image data ([0041] Next, the network communication unit (network interface) 11 of the multifunction peripheral device 10 transmits the registration information INF 2 to the server device 50, and requests registration of the printer by using the "register printer" service of the HTTP service 52).
But, Kosuda does not explicitly disclose:
a scanner that scans a document to generate image data;
 wherein the screen is displayed based on data transmitted from the sever; 
However, in the same field of endeavor, Nishida discloses a scanner that scans a document to generate image data ([0034] discloses an MFP and a PC, examples of the devices 30 may include a printer, a scanner, an electronic whiteboard, a projector, a digital signage apparatus, a smartphone, and a tablet terminal); and 
wherein the screen is displayed based on data transmitted from the sever ([0110-0101] discloses the screen change requesting unit 801 of each device management server 220 transmits the login screen change request (data transmitted)  to the MFP 31 managed by the device management server 220 (step S107). [0111] When the login screen change request is received (data transmitted), the display control unit 912 of each MFP 31 changes the display content of the login screen in accordance with the change request (based on) (step S108). Specifically, at this time, the display control unit 912 changes the display content of the login screen so as to display (displaying) a predetermined warning (a warning indicating information; fig. 1, user input through 21 and scanned data is sent to server 30 for storage).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Kashioka with Nishida. The modification would allow managing image forming apparatuses from central management server to effectively monitor attributes associated with the apparatus to enable effective printing services.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445